Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10897444. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims 1-20 of U.S. Patent No. 10897444 describe all the limitations of Claims 21-40 of the instant application, thus Claims 1-20 of U.S. Patent No. 10897444 anticipate the claims 21-40 of the instant application.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21, 27, 37 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aronson et al. (US PAT 6654787), hereinafter "Aronson".
Regarding Claim 21, Aronson teaches:
A method comprising: 
extracting, by a computing device, information from a first electronic message directed to a user (i.e. server 130 [i.e. a computing device] may extract information, e.g. source header, keywork, etc., from an incoming message [i.e. a first electronic message] directed to a user) (Abstract, 130 – Fig. 2, Column 4 Line # 34 – 44, Column 4 Line # 57 – 67 and Column 5 Line # 1 - 8); 
generating, by the computing device, an electronic message filter using the information extracted from the first electronic message, the electronic message filter having an associated filter action (i.e. the server may establish/generate rule modules associated with rules 210 [i.e. an electronic message filter] based on information collected using "spam probes”; the information may include source header, keywork, etc. [i.e. the information extracted from the first electronic message]; the rule modules [i.e. an electronic message filter] may accurately filter e-mail messages and/or on the content of the e-mail messages [i.e. the electronic message filter having an associated filter action]) (Abstract, Fig. 7, Column 4 Line # 45 – 67, Column 5 Line # 1 – 8 and Column 5 Line # 50 - 67); 
automatically determining, by the computing device, expiration information indicating a time frame for applicability of the electronic message filter (i.e. the server may determine the information [i.e. expiration information] that indicates which rule module [i.e. the electronic message filter] should be deactivated based on the indication that the rule module has not been utilized for a predetermined period of time [i.e. a time frame for applicability]; Note that if a rule module is not utilized within a particular time frame, e.g. one month, the server determines that the applicability of the rule module [i.e. the electronic message filter] has been expired, and deactivates the rule module) (Abstract, Column 6 Line # 31 – 43 and Claim 56), 
the determining comprising using a trained statistical machine model to determine the expiration information (i.e. rule-aging / a period of time before the rule module being deactivated/expired [i.e. to determine the expiration information] is determined based on statistical weighting [i.e. using a trained statistical machine mode] of usages of the rule modules; For example, if a new rule is generated and isn't used within a configured period of time, the rule's priority weight will decrease) (Column 6 Line # 31 – 43 and Column 7 Line # 29 - 33); 
using, by the computing device, the electronic message filter in a time frame in accordance with the determined expiration information (i.e. the server may keep using the rule module [i.e. the electronic message filter] as long as the amount of time since the last use [i.e. in a time frame] of the rule module has not reached the predetermined period of time [i.e. in accordance with the determined expiration information]) (Abstract, Column 6 Line # 31 – 43 and Claim 56), 
the using comprising: 
identifying a second electronic message directed to the user (i.e. the server may identify an email, e.g. spam email [i.e. a second electronic message], directed to the user) (Column 8 Line # 3 - 30), 
the identifying comprising determining, using information extracted from the second electronic message, that the second electronic message comprises second information satisfying the electronic message filter and performing the filter action with the second electronic message (i.e. the server may identify the email using keywords [i.e. information], e.g. "sex" and "free", extracted from the email [i.e. the second electronic message]; If the email includes the keywords[i.e. information], e.g. "sex" and "free" [i.e. second information satisfying the electronic message filter], the rule module with a rule geared towards screening e-mail messages containing sexual content may filter the email [i.e. performing the filter action with the second electronic message] based on the keywords "sex" and "free") (Column 6 Line # 44 - 51).







Regarding Claim 27, Aronson discloses:
automatically making, by the computing device, a determination that the time frame for applicability of the electronic messaging filter is expired (i.e.  server may determine which rule module has not been used for a predetermined period of time [i.e. the time frame for applicability of the electronic messaging filter is expired], and thus should be deactivated) (Abstract); and 
prohibiting, by the computing device, use of the electronic messaging filter based on the determination (i.e.  rule modules which have not been used for a predetermined period of time are deactivated [i.e. prohibiting use of the electronic messaging filter based on the determination]) (Abstract).


Regarding Claim 37, Aronson teaches:
A non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions that when executed by a processor associated with a computing device perform a method (i.e. a server having a processor and a memory coupled to the processor, the memory having stored therein sequences of instructions which, when executed by the processor, cause the processor to perform the steps) (Abstract, Column 2 Line # 15 – 24 and Column 4 Line # 57 – 67)
comprising: 
extracting information from a first electronic message directed to a user (i.e. server 130 [i.e. a computing device] may extract information, e.g. source header, keywork, etc., from an incoming message [i.e. a first electronic message] directed to a user) (Abstract, 130 – Fig. 2, Column 4 Line # 34 – 44, Column 4 Line # 57 – 67 and Column 5 Line # 1 - 8); 
generating an electronic message filter using the information extracted from the first electronic message, the electronic message filter having an associated filter action (i.e. the server may establish/generate rule modules associated with rules 210 [i.e. an electronic message filter] based on information collected using "spam probes”; the information may include source header, keywork, etc. [i.e. the information extracted from the first electronic message]; the rule modules [i.e. an electronic message filter] may accurately filter e-mail messages and/or on the content of the e-mail messages [i.e. the electronic message filter having an associated filter action]) (Abstract, Fig. 7, Column 4 Line # 45 – 67, Column 5 Line # 1 – 8 and Column 5 Line # 50 - 67);
automatically determining expiration information indicating a time frame for applicability of the electronic message filter (i.e. the server may determine the information [i.e. expiration information] that indicates which rule module [i.e. the electronic message filter] should be deactivated based on the indication that the rule module has not been utilized for a predetermined period of time [i.e. a time frame for applicability]; Note that if a rule module is not utilized within a particular time frame, e.g. one month, the server determines that the applicability of the rule module [i.e. the electronic message filter] has been expired, and deactivates the rule module) (Abstract, Column 6 Line # 31 – 43 and Claim 56), 
the determining comprising using a trained statistical machine model to determine the expiration information (i.e. rule-aging / a period of time before the rule module being deactivated/expired [i.e. to determine the expiration information] is determined based on statistical weighting [i.e. using a trained statistical machine mode] of usages of the rule modules; For example, if a new rule is generated and isn't used within a configured period of time, the rule's priority weight will decrease) (Column 6 Line # 31 – 43 and Column 7 Line # 29 - 33); 
using the electronic message filter in a time frame in accordance with the determined expiration information (i.e. the server may keep using the rule module [i.e. the electronic message filter] as long as the amount of time since the last use [i.e. in a time frame] of the rule module has not reached the predetermined period of time [i.e. in accordance with the determined expiration information]) (Abstract, Column 6 Line # 31 – 43 and Claim 56), 
the using comprising: 
identifying a second electronic message directed to the user (i.e. the server may identify an email, e.g. spam email [i.e. a second electronic message], directed to the user) (Column 8 Line # 3 - 30), 
the identifying comprising determining, using information extracted from the second electronic message, that the second electronic message comprises second information satisfying the electronic message filter; and performing the filter action with the second electronic message (i.e. the server may identify the email using keywords [i.e. information], e.g. "sex" and "free", extracted from the email [i.e. the second electronic message]; If the email includes the keywords[i.e. information], e.g. "sex" and "free" [i.e. second information satisfying the electronic message filter], the rule module with a rule geared towards screening e-mail messages containing sexual content may filter the email [i.e. performing the filter action with the second electronic message] based on the keywords "sex" and "free") (Column 6 Line # 44 - 51).


Regarding Claim 40, Aronson teaches:
A computing device comprising: a processor; a non-transitory storage medium for tangibly storing thereon program logic for execution by the processor (i.e. a server having a processor and a memory coupled to the processor, the memory having stored therein sequences of instructions which, when executed by the processor, cause the processor to perform the steps) (Abstract, Column 2 Line # 15 – 24 and Column 4 Line # 57 – 67),
the program logic comprising: 
extracting logic executed by the processor for extracting information from a first electronic message directed to a user (i.e. server 130 [i.e. a computing device] may extract information, e.g. source header, keywork, etc., from an incoming message [i.e. a first electronic message] directed to a user) (Abstract, 130 – Fig. 2, Column 4 Line # 34 – 44, Column 4 Line # 57 – 67 and Column 5 Line # 1 - 8); 
generating logic executed by the processor for generating an electronic message filter using the information extracted from the first electronic message, the electronic message filter having an associated filter action (i.e. the server may establish/generate rule modules associated with rules 210 [i.e. an electronic message filter] based on information collected using "spam probes”; the information may include source header, keywork, etc. [i.e. the information extracted from the first electronic message]; the rule modules [i.e. an electronic message filter] may accurately filter e-mail messages and/or on the content of the e-mail messages [i.e. the electronic message filter having an associated filter action]) (Abstract, Fig. 7, Column 4 Line # 45 – 67, Column 5 Line # 1 – 8 and Column 5 Line # 50 - 67); 
determining logic executed by the processor for automatically determining expiration information indicating a time frame for applicability of the electronic message filter (i.e. the server may determine the information [i.e. expiration information] that indicates which rule module [i.e. the electronic message filter] should be deactivated based on the indication that the rule module has not been utilized for a predetermined period of time [i.e. a time frame for applicability]; Note that if a rule module is not utilized within a particular time frame, e.g. one month, the server determines that the applicability of the rule module [i.e. the electronic message filter] has been expired, and deactivates the rule module) (Abstract, Column 6 Line # 31 – 43 and Claim 56), 
the determining comprising using a trained statistical machine model to determine the expiration information (i.e. rule-aging / a period of time before the rule module being deactivated/expired [i.e. to determine the expiration information] is determined based on statistical weighting [i.e. using a trained statistical machine mode] of usages of the rule modules; For example, if a new rule is generated and isn't used within a configured period of time, the rule's priority weight will decrease) (Column 6 Line # 31 – 43 and Column 7 Line # 29 - 33); 
using logic executed by the processor for using the electronic message filter in a time frame in accordance with the determined expiration information (i.e. the server may keep using the rule module [i.e. the electronic message filter] as long as the amount of time since the last use [i.e. in a time frame] of the rule module has not reached the predetermined period of time [i.e. in accordance with the determined expiration information]) (Abstract, Column 6 Line # 31 – 43 and Claim 56), 
the using logic comprising: 
identifying logic executed by the processor for identifying a second electronic message directed to the user (i.e. the server may identify an email, e.g. spam email [i.e. a second electronic message], directed to the user) (Column 8 Line # 3 - 30), 
the identifying comprising determining, using information extracted from the second electronic message, that the second electronic message comprises second information satisfying the electronic message filter; and performing logic executed by the processor for performing the filter action with the second electronic message (i.e. the server may identify the email using keywords [i.e. information], e.g. "sex" and "free", extracted from the email [i.e. the second electronic message]; If the email includes the keywords[i.e. information], e.g. "sex" and "free" [i.e. second information satisfying the electronic message filter], the rule module with a rule geared towards screening e-mail messages containing sexual content may filter the email [i.e. performing the filter action with the second electronic message] based on the keywords "sex" and "free") (Column 6 Line # 44 - 51).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 29, 33-34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aronson as applied to claim 21 above, and further in view of Daniell (US PG PUB 20050080642), hereinafter "Daniell" .
Regarding Claim 29, Aronson discloses all the features with respect to Claim 21 as described above.
However, Aronson does not explicitly disclose:
prior to using the electronic message filter, requesting, by the computing device, approval of the electronic message filter from the user.
On the other hand, in the same field of endeavor, Daniell teaches:
prior to using the electronic message filter, requesting, by the computing device, approval of the electronic message filter from the user (i.e. prior to applying spam filter [i.e. the electronic message filter] with respect to a particular sender email address, the system may prompt a message requesting a confirmation [i.e. approval] regarding the spam filter [i.e. the electronic message filter] from the user) (Fig. 10 and ¶ 0045).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Aronson to include the feature for, prior to using the electronic message filter, requesting, by the computing device, approval of the electronic message filter from the user as taught by Daniell so that the system may star applying a message filter only after receiving confirmation with respect to the message filter from the user (Fig. 10 and ¶ 0045). 


Regarding Claim 33, Aronson discloses all the features with respect to Claim 21 as described above.
However, Aronson does not explicitly disclose:
initiating, by the computing device, generation of the electronic message filter in response to input from the user.
On the other hand, in the same field of endeavor, Daniell teaches:
initiating, by the computing device, generation of the electronic message filter in response to input from the user (i.e. the system may generate a spam detection/filtering scheme [i.e. the electronic message filter] based on the user selections and user provided text filtering inputs) (Fig. 4 and ¶ 0039 – 0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Aronson to include the feature for initiating, by the computing device, generation of the electronic message filter in response to input from the user as taught by Daniell so that the user may be provided with control mechanism for spam filtering of the electronic messages (Fig. 4 and ¶ 0039 – 0041).



Regarding Claim 34, Aronson and Daniell disclose, in particular Daniell teaches:
using, by the computing device, the user input in identifying the first electronic message as one of a plurality of electronic messages used in generating the electronic message filter (i.e. the system may use the user input identifying an email [i.e. the first electronic message] as a spam, and the system may generate a filter [i.e. the electronic message filter] that blocks future emails from source address of the email; The user may identify a plurality of emails as spams for generating the filter that blocks all emails from the senders of the identified plurality of emails [i.e. a plurality of electronic messages used in generating the electronic message filter]) (390 – Fig. 3 and ¶ 0045).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 33.


Regarding Claim 36, Aronson and Daniell disclose, in particular Daniell teaches:
the input of the user comprising selection of at least the first electronic message by the user (i.e. the system may use the user input identifying an email [i.e. the first electronic message] as a spam) (¶ 0045).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 33.

Allowable Subject Matter
Claims 22-26, 28, 30-32, 35 and 38-39 would be allowable if (i) overcoming the double patenting rejection described above by filing a terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extended beyond the expiration date of U.S. Patent No. 10897444 (ii) rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/           Primary Examiner, Art Unit 2451